[aplogo.jpg]
 
 
Exhibit 10.2
April 24, 2015






James Nall
Chairman of the Board
Fuel Systems Solutions, Inc.
780 Third Avenue, 25th Floor
New York, NY 10017


Re:  Agreement for the Provision of Interim Management Services


Dear Mr. Nall:


This letter, together with the attached Schedule(s) and General Terms and
Conditions, sets forth the agreement (“Agreement”) between AP Services, LLC, a
Michigan limited liability company (“APS”), and Fuel Systems Solutions, Inc.
(“Fuel Systems” or the “Company”) for the engagement of APS to provide interim
management services to the Company.


All defined terms shall have the meanings ascribed to them in this letter and in
the attached Schedule(s) and General Terms and Conditions.


The engagement of APS, including any APS employees who serve in Executive
Officer positions, shall be under the supervision of the Board of Directors of
the Company.
 
Background

 
Since the beginning of Phase 2 (Turnaround Plan Implementation) on February 9,
2015, AlixPartners has been assisting the Company in its implementation of
initiatives that were identified during Phase 1 and had been presented to the
Board on January 30, 2015. In particular AlixPartners has assisted the Company
by:


·
Supporting the management team and owners in implementing and monitoring the
identified initiatives through the Program Management Office (“PMO”) activities
by work-stream:

 
 
-
Top Line / Revenue Enhancement:

 
 
-
Direct Material Cost Reduction:

 
 
-
Cost Optimization and Organization

 
 
-
Manufacturing Footprint Optimization (“MFO”)

 
 
-
Inventory Reduction/Capex Optimization:

 
2000 Town Center  |  Suite 2400  |  Southfield,
MI  |  48075  |  248.358.4420  |  248.358.1969 fax  |  www.alixpartners.com
 

--------------------------------------------------------------------------------

 
[aplogo.jpg]
 
James Nall
April 24, 2015
Page 2 of 9
 
·
Setting up the teams and the owners for each initiative.

 
·
Developing a monthly financial model according to each initiative operating
plan.

 
·
Capturing potential immediate/short-term savings and cash flow opportunities and
accelerating the medium-term potential.

 
·
Identifying a negotiation strategy and, if required, assisting the Company with
its negotiations with its vendors, partners and third parties.

 
·
Assisting with the internal “buy-in” and commitment of involved staff/offices.

 
·
Facilitating overall program coordination in cooperation with the Company’s
senior management.

 
Objective and Tasks

 
Subject to APS’ internal approval from its Risk Management Committee,
confirmation that the Company has a Directors and Officers Liability insurance
policy in accordance with section 7 of the attached General Terms and Conditions
regarding Directors and Officers Liability Insurance coverage, and a copy of the
signed Board of Directors’ resolution (or similar document) as official
confirmation of the appointment, APS will provide Andrea Alghisi to serve as the
Company’s interim Chief Operating Officer (“COO”), reporting to the Company’s
Board of Directors.  Working collaboratively with the senior management team,
the Board of Directors and other Company professionals, Mr. Alghisi will assist
the Company to do the following:
 
a)
Assist with Company’s governance driving the overall turnaround program, in
particular:

 
 
·
Managing the PMO to coordinate the implementation of the identified initiatives
for the five workstreams listed above (i.e. Top Line/Revenue Enhancement, Direct
Material Cost Reduction, Cost Optimization and Organization, Manufacturing
Footprint Optimization and Inventory Reduction/Capex Optimization). This will
include:

 
 
-
Bi-weekly core team leaders meeting

 
 
-
Monthly reporting to Strategy Committee or the Board to assess activities
progress status, monitor achieved results, remove roadblocks and identify/assess
recovery actions

 
 
-
Supporting the management team and owners in implementation and monitoring of
the identified initiatives through the PMO activities by the five workstreams
listed above.

 
 
 

--------------------------------------------------------------------------------

 
[aplogo.jpg]
 
James Nall
April 24, 2015
Page 3 of 9
 
 
·
Capturing potential immediate/short-term savings and cash flow opportunities and
accelerating the medium-term potential.

 
 
·
Identifying a negotiation strategy and, if required, assisting the Company with
its negotiations with its vendors, partners and third parties.

 
 
·
Assisting with the internal “buy-in” and commitment of involved staff/offices.

 
 
·
Facilitating overall program coordination in cooperation with the Company’s
senior management and Board members.

 
 
·
Assist with such other matters as may be requested that fall within APS’
expertise and that are mutually agreeable.

 
Staffing

 
Stefano Aversa will be the managing director responsible for the overall
engagement, and Andrea Alghisi will fill the role of interim COO.  APS
anticipates Mr. Alghisi will be on site in Italy essentially full time and
attend monthly Board meetings in the US as necessary. Messrs. Aversa and Alghisi
will be assisted on this engagement by a staff of consultants at various levels,
who have a wide range of skills and abilities related to this type of
assignment.  In addition, APS has relationships with, and may periodically use,
independent contractors with specialized skills and abilities to assist in this
engagement.


APS anticipates initially using one other part-time (50%) consultant for this
engagement.  We will periodically review the staffing levels to determine the
proper mix for this assignment.  We will only use the necessary staff required
to complete the requested or planned tasks.
 
Timing and Fees

 
APS will commence this engagement on or about April 27, 2015 after receipt of a
copy of the Agreement executed by the Company and confirmation of the Company’s
compliance with the requirements set forth in the first paragraph of the
Objective and Tasks section above.


The Company shall compensate APS for its services, and reimburse APS for
expenses, as set forth on Schedule 1.


*      *      *
 
 
 

--------------------------------------------------------------------------------

 
[aplogo.jpg]
 
James Nall
April 24, 2015
Page 4 of 9
 
If these terms meet with your approval, please sign and return the enclosed copy
of the Agreement.


We look forward to working with you.


Sincerely yours,


AP Services, LLC
 
 

/s/ Stefano Aversa 
/s/ Andrea Alghisi
    Stefano Aversa
Andrea Alghisi

 
 
cc. Pietro Bersani
 


Acknowledged and Agreed to:
FUEL SYSTEMS SOLUTIONS, INC.
 

By: Troy Clarke     Its: Director, Chair of Compensation Committee     Dated:
4/24/15

 
 
 

--------------------------------------------------------------------------------

 
[aplogo.jpg]
 
Schedule 1


Fees and Expenses




1.
Fees:  APS commits to a flat monthly rate of €125,000, plus VAT, for this
engagement, subject to the scope, assumptions and personnel requirements herein
remaining unchanged. In the event that changes occur with respect to the scope,
assumptions, or personnel requirements, including those due to unforeseen
events, the parties shall meet in good faith and agree to a revised fee
arrangement.



AlixPartners reviews and revises its billing rates on 1 January of each year.


2.
Success Fee:  APS does not seek a success fee in connection with this
engagement.



3.
Expenses:  In addition to the fees set forth in this Schedule, the Company shall
pay AlixPartners a fixed amount of 15% of the total fees charged in lieu of the
Company reimbursing AlixPartners for its expenses incurred in connection with
this assignment, such as travel, lodging and meals, and all other indirect
administrative costs.



4.
Break Fee:  APS does not seek a break fee in connection with this engagement.



5.
Retainer:  APS does not require a retainer in connection with this engagement,
but we reserve the right to request a retainer in the future.



6.
Payment:  APS will submit monthly invoices for services rendered and expenses
incurred.  All invoices shall be due and payable immediately upon receipt.  No
discount is provided for prompt payment, and none shall be taken, but interest
on any invoices paid late shall accrue in accordance with section 2 of the
following General Terms and Conditions.



 
Page 5 of 9

--------------------------------------------------------------------------------

 
 
AP Services, LLC
General Terms and Conditions

 
These General Terms and Conditions (“Terms”) are incorporated into the Agreement
to which these Terms are attached.  In case of conflict between the wording in
the letter and/or schedule(s) and these Terms, the wording of the letter and/or
schedule(s) shall prevail.


Section 1.  Company Responsibilities.


The Company will undertake responsibilities as set forth below:


1.
Provide reliable and accurate detailed information, materials, documentation and



2.
Make decisions and take future actions, as the Company determines in its sole
discretion, on any recommendations made by APS in connection with this
Agreement.



APS’ delivery of the services and the fees charged are dependent on (i) the
Company’s timely and effective completion of its responsibilities; and (ii)
timely decisions and approvals made by the Company’s management.  The Company
shall be responsible for any delays, additional costs or other deficiencies
caused by not completing its responsibilities.


Section 2.  Billing, Retainer and Payments.


Billing.  APS will submit monthly invoices for services rendered and expenses
incurred.  Unless explicitly stated in the invoice, all amounts invoiced are not
contingent upon or in any way tied to the delivery of any reports or other work
product in the future and are not contingent upon the outcome of any case or
matter. APS’ fees are exclusive of taxes or similar charges, which shall be the
responsibility of the Company (other than taxes imposed on APS’ income
generally).


If any Fees and/or Expenses are not paid by the Company on the relevant due
date, AlixPartners shall be entitled to charge interest on the unpaid amount
until payment is made in full.  Interest shall be calculated using the lesser of
(i) one percent (1%) per month (12% per annum) or (ii) to the maximum extent
permitted by law.


Retainer.  Upon execution of the Agreement, the Company shall promptly pay APS
the agreed-upon advance retainer (“Retainer”).  Invoices shall be offset against
the Retainer.  Payments of invoices will be used to replenish the Retainer to
the agreed-upon amount.  Any unearned portion of the Retainer will be applied
against our final invoice or returned to the Company at the end of the
engagement


Payments.  All payments to be made to APS shall be due and payable upon receipt
of invoice via wire transfer to APS’ bank account, as follows:
 

Receiving Bank:
Deutsche Bank
Receiving Account: 
AP Services, LLC
Currency:  USD



Section 3.  Relationship of the Parties.


The parties intend that an independent contractor relationship will be created
by the Agreement.  As an independent contractor, APS will have complete and
exclusive charge of the management and operation of its business, including
hiring and paying the wages and other compensation of all its employees and
agents, and paying all bills, expenses and other charges incurred or payable
with respect to the operation of its business.  Of course, employees of APS will
not be entitled to receive from the Company any vacation pay, sick leave,
retirement, pension or social security benefits, workers’ compensation,
disability, unemployment insurance benefits or any other employee benefits.  APS
will be responsible for all employment, withholding, income and other taxes
incurred in connection with the operation and conduct of its business.  Nothing
in this Agreement is intended to create, nor shall be deemed or construed to
create a fiduciary or agency relationship between APS and the Company or its
Board of Directors.


Section 4.  Confidentiality.


APS shall use reasonable efforts to keep confidential all non-public
confidential or proprietary information obtained from the Company during the
performance of its services hereunder (the “Information”), and neither APS nor
its personnel will disclose any Information to any other person or
entity.  “Information” includes non-public confidential and proprietary data,
plans, reports, schedules, drawings, accounts, records, calculations,
specifications, flow sheets, computer programs, source or object codes, results,
models or any work product relating to the business of the Company, its
subsidiaries, distributors, affiliates, vendors, customers, employees,
contractors and consultants.


The foregoing is not intended to prohibit, nor shall it be construed as
prohibiting, APS from making such disclosures of Information that APS reasonably
believes is required by law or any regulatory requirement or authority, or to
clear client conflicts.  APS may make reasonable disclosures of Information to
third parties in connection with the performance of APS’ obligations and
assignments hereunder.  In addition, APS will have the right to disclose to any
person that it provided services to the Company or its affiliates and a general
description of such services, but shall not provide any other information about
its involvement with the Company.  The obligations of APS under this Section 4
shall survive the end of any engagement between the parties for a period of two
(2) years.


The Company acknowledges that all information (written or oral), including
advice and Work Product (as defined in Section 5), and the terms of this
Agreement, generated by APS in connection with this engagement is intended
solely for the benefit and use of the Company (limited to its management and its
Board of Directors) in connection with the transactions to which it
relates.  The Company agrees that no such information shall be used for any
other purpose or reproduced, disseminated, quoted or referred to with or without
attribution to APS at any time in any manner or for any purpose without APS’
prior approval, except as required by law.
 

APS Rev. 01Mar13

Page 6 of 9

--------------------------------------------------------------------------------

 
 
AP Services, LLC
General Terms and Conditions

 
Section 5. Intellectual Property.


Upon the Company’s payment of all fees and expenses owed under this Agreement,
all analyses, final reports, presentation materials, and other work product
(other than any Engagement Tools, as defined below) that APS creates or develops
specifically for the Company and delivers to the Company as part of this
engagement (collectively known as “Work Product”) shall be owned by the Company
and shall constitute Information as defined above.  APS may retain copies of the
Work Product and any Information necessary to support the Work Product subject
to its confidentiality obligations in this Agreement.


All methodologies, processes, techniques, ideas, concepts, know-how, procedures,
software, tools, utilities and other intellectual property that APS has created,
acquired or developed or will create, acquire or develop (collectively,
“Engagement Tools”), are, and shall be, the sole and exclusive property of
APS.  The Company shall not acquire any interest in the Engagement Tools other
than a limited non-transferable license to use the Engagement Tools to the
extent they are contained in the Work Product.  The Company acknowledges and
agrees that any Engagement Tools provided to the Company are provided “as is”
and without any warranty or condition of any kind, express, implied or
otherwise, including, implied warranties of merchantability or fitness for a
particular purpose.


Section 6. Framework of the Engagement.


The Company acknowledges that it is retaining APS solely to assist and advise
the Company as described in the Agreement.  This engagement shall not constitute
an audit, review or compilation, or any other type of financial statement
reporting engagement.


Section 7.  Indemnification and Other Matters.


The Company shall indemnify, hold harmless and defend APS and its affiliates and
its and their partners, directors, officers, employees and agents (collectively,
the “APS Parties”) from and against all claims, liabilities, losses, expenses
and damages arising out of or in connection with the engagement of APS that is
the subject of the Agreement.  The Company shall pay damages and expenses,
including reasonable legal fees and disbursements of counsel as incurred in
advance.  The APS Parties may, but are not required to, engage a single firm of
separate counsel of their choice in connection with any of the matters to which
these indemnification and advancement obligations relate.


If an APS Party is required by applicable law, legal process or government
action to produce information or testimony as a witness with respect to this
Agreement, the Company shall reimburse APS for any professional time and
expenses (including reasonable external and internal legal costs) incurred to
respond to the request, except in cases where an APS Party is a party to the
proceeding or the subject of the investigation.
 
In addition to the above indemnification and advancement, APS employees serving
as directors or officers of the Company or affiliates will receive the benefit
of the most favorable indemnification and advancement provisions provided by the
Company to its directors, officers and any equivalently placed employees,
whether under the Company’s charter or by-laws, by contract or otherwise.


The Company shall specifically include and cover employees and agents serving as
directors or officers of the Company or affiliates from time to time with direct
coverage under the Company’s policy for liability insurance covering its
directors, officers and any equivalently placed employees (“D&O
insurance”).  Prior to APS accepting any officer position, the Company shall, at
the request of APS, provide APS a copy of its current D&O policy, a
certificate(s) of insurance evidencing the policy is in full force and effect,
and a copy of the signed board resolutions and any other documents as APS may
reasonably request evidencing the appointment and coverage of the
indemnitees.  The Company will maintain such D&O insurance coverage for the
period through which claims can be made against such persons.  The Company
disclaims a right to distribution from the D&O insurance coverage with respect
to such persons.  In the event that the Company is unable to include APS
employees and agents under the Company’s policy or does not have first dollar
coverage acceptable to APS in effect for at least $10 million (e.g., there are
outstanding or threatened claims against officers and directors alleging prior
acts that may give rise to a claim), APS may, at its option, attempt to purchase
a separate D&O insurance policy that will cover APS employees and agents only.
The cost of the policy shall be invoiced to the Company as an out-of-pocket
expense.  If APS is unable or unwilling to purchase such D&O insurance, then APS
reserves the right to terminate the Agreement.


Notwithstanding anything to the contrary, the Company’s indemnification and
advancement obligations in this Section 7 shall be primary to (and without
allocation against) any similar indemnification and advancement obligations of
APS, its affiliates and insurers to the indemnitees (which shall be secondary),
and the Company’s D&O insurance coverage for the indemnitees shall be
specifically primary to (and without allocation against) any other valid and
collectible insurance coverage that may apply to the indemnitees (whether
provided by APS or otherwise).


APS is not responsible for any third-party products or services separately
procured by the Company.  The Company’s sole and exclusive rights and remedies
with respect to any such third party products or services are against the
third-party vendor and not against APS, whether or not APS is instrumental in
procuring such third-party product or service.


Section 8.  Governing Law and Arbitration.


The Agreement is governed by and shall be construed in accordance with the laws
of the State of New York with respect to contracts made and to be performed
entirely therein and without regard to choice of law or principles thereof.
 

APS Rev. 01Mar13

Page 7 of 9

--------------------------------------------------------------------------------

 
 
AP Services, LLC
General Terms and Conditions

 
Any controversy or claim arising out of or relating to the Agreement, or the
breach thereof, shall be settled by arbitration.  Each party shall appoint one
non-neutral arbitrator.  The two party arbitrators shall select a third
arbitrator.  If within 30 days after their appointment the two party arbitrators
do not select a third arbitrator, the third arbitrator shall be selected by the
American Arbitration Association (AAA).  The arbitration shall be conducted in
Southfield, Michigan under the AAA’s Commercial Arbitration Rules, and the
arbitrators shall issue a reasoned award.  The arbitrators may award costs and
attorneys’ fees to the prevailing party.  Judgment on the award rendered by the
arbitrators may be entered in any court having jurisdiction thereof.


Notwithstanding the foregoing, APS may in its sole discretion proceed directly
to a court of competent jurisdiction to enforce the terms of this Agreement for
any claim (and any subsequent counter claim) against the Company relating to
either (i) the non-payment of fees or expenses due under this Agreement, or (ii)
the non-performance of obligations under Section 7.


In any court proceeding arising out of this Agreement, the parties hereby waive
any right to trial by jury.


Section 9.  Termination and Survival.


The Agreement may be terminated at any time by written notice by one party to
the other; provided, however, that notwithstanding such termination APS will be
entitled to any fees and expenses due under the provisions of the Agreement (for
fixed fee engagements, fees will be pro rata based on the amount of time
completed), including Success Fee and Break Fee in accordance with Schedule
1.  Such payment obligation shall inure to the benefit of any successor or
assignee of APS.


Additionally, unless the Agreement is terminated by the Company for Cause (as
defined below) or due to circumstances described in the Success Fee provision in
the Agreement, APS shall remain entitled to the Success Fee(s) that otherwise
would be payable for the greater of 12 months from the date of termination or
the period of time that that has elapsed from the date of the Agreement to the
date of termination.  Cause shall mean:


(a)      an APS employee acting on behalf of the Company is convicted of a
felony, or


(b)      it is determined in good faith by the Board of Directors of the Company
after 30 days’notice and opportunity to cure, that either (i) an APS employee is
engaging in misconduct injurious to the Company, or (ii) an APS employee is
breaching any of his or her material obligations under this Agreement, or (iii)
an APS employee is willfully disobeying a lawful direction of the Board of
Directors or senior management of the Company.


Sections 2, 4, 5, 7, 8, 9, 10, 11 and 12 of these Terms, the provisions of
Schedule 1 and the obligation to pay accrued fees and expenses shall survive the
expiration or termination of the Agreement.


Section 10.  Non-Solicitation of Employees


The Company acknowledges and agrees that APS has made a significant monetary
investment recruiting, hiring and training its personnel.  During the term of
this Agreement and for a period of two years after the final invoice is rendered
by APS with respect to this engagement (the “Restrictive Period”), the Company
and its affiliates agree not to directly or indirectly hire, contract with, or
solicit the employment of any of APS’ Managing Directors, Directors, or other
employees/ contractors.  


If during the Restrictive Period the Company or its affiliates directly or
indirectly hires or contracts with any of APS’ Managing Directors, Directors, or
other employees/contractors, the Company agrees to pay to APS as liquidated
damages and not as a penalty the sum total of: (i) for a Managing Director, one
million U.S. dollars ($1,000,000 USD); (ii) for a Director, five hundred
thousand U.S. dollars ($500,000 USD); and (iii) for any other
employee/contractor, two hundred fifty thousand U.S. dollars ($250,000 USD).
 The Company acknowledges and agrees that liquidated damages in such amounts are
(x) fair, reasonable and necessary under the circumstances to reimburse APS for
the costs of recruiting, hiring and training its employees as well as the lost
profits and opportunity costs related to such personnel, and to protect the
significant investment that APS has made in its Managing Directors, Directors,
and other employees/ consultants; and (y) appropriate due to the difficulty of
calculating the exact amount and value of that investment.  


The Company also acknowledges and agrees that money damages alone may not be an
adequate remedy for a breach of this provision, and the Company agrees that APS
shall have the right to seek a restraining order and/or an injunction for any
breach of this non-solicitation provision.  If any provision of this section is
found to be invalid or unenforceable, then it shall be deemed modified or
restricted to the extent and in the manner necessary to render the same valid
and enforceable.


Section 11.  Limit of Liability.


The APS Parties shall not be liable to the Company, or any party asserting
claims on behalf of the Company, except for direct damages found in a final
determination to be the direct result of the bad faith, self-dealing or
intentional misconduct of APS.  The APS Parties shall not be liable for
incidental or consequential damages under any circumstances, even if it has been
advised of the possibility of such damages.  The APS Parties aggregate
liability, whether in tort, contract, or otherwise, is limited to the amount of
fees paid to APS for services on this engagement (the “Liability Cap”).  The
Liability Cap is the total limit of the APS Parties’ aggregate liability for any
and all claims or demands by anyone pursuant to this Agreement, including
liability to the Company, to any other parties hereto, and to any others making
claims relating to the work performed by APS pursuant to this Agreement.  Any
such claimants shall allocate any amounts payable by the APS Parties among
themselves as appropriate, but if they cannot agree on the allocation it will
not affect the enforceability of the Liability Cap.  Under no circumstances
shall the aggregate of all such allocations or other claims against the APS
Parties pursuant to this Agreement exceed the Liability Cap.
 

APS Rev. 01Mar13

Page 8 of 9

--------------------------------------------------------------------------------

 
 
AP Services, LLC
General Terms and Conditions

 
Section 12.  General.


Severability.  If any portion of the Agreement shall be determined to be invalid
or unenforceable, the remainder shall be valid and enforceable to the maximum
extent possible.


Entire Agreement.  This Agreement, including the letter, the Terms and the
schedule(s), contains the entire understanding of the parties relating to the
services to be rendered by APS and supersedes any other communications,
agreements, understandings, representations, or estimates among the parties
(relating to the subject matter hereof) with respect to such services, The
Agreement, including the letter, the Terms and the schedule(s), may not be
amended or modified in any respect except in a writing signed by the
parties.  APS is not responsible for performing any services not specifically
described herein or in a subsequent writing signed by the parties.


Joint and Several.  If more than one party signs this Agreement, the liability
of each party shall be joint and several.


Third-Party Beneficiaries.  The indemnitees shall be third-party beneficiaries
with respect to Section 7 hereof.


Data Protection.  APS acknowledges and the Company agrees that in performing the
services APS may from time to time be required to process certain personal data
on behalf of the Company.  In such cases APS may act as the Company’s data
processor and APS shall endeavor to (a) act only on reasonable instructions from
the Company within the scope of the services of this Agreement; (b) have in
place appropriate technical and organizational security measures against
unauthorized or unlawful processing of personal data and against accidental loss
or destruction of, or damage to, personal data; and (c) comply (to the extent
applicable to it and/or the process) with relevant laws or regulations.


Notices.  All notices required or permitted to be delivered under the Agreement
shall be sent, if to APS, to:


AP Services, LLC
2000 Town Center, Suite 2400
Southfield, MI  48075
Attention:  General Counsel


and if to the Company, to the address set forth in the Agreement, to the
attention of the Company’s General Counsel, or to such other name or address as
may be given in writing to the other party.  All notices under the Agreement
shall be sufficient only if delivered by overnight mail. Any notice shall be
deemed to be given only upon actual receipt.


 

APS Rev. 01Mar13

Page 9 of 9

--------------------------------------------------------------------------------